Citation Nr: 1616991	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-06 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 percent prior to October 24, 2013, and in excess of 20 percent thereafter for left hip trochanteric bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran service on active duty from October 1983 to November 2007, with confirmed service in Southwest Asia.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

When this case was before the Board in September 2013, it was remanded for further development.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although the Board sincerely regrets the delay, further development is required before the claims on appeal are adjudicated.  

In the June 2008 rating decision on appeal, the RO awarded service connection and a 20 percent evaluation for degenerative disc disease of the lumbar spine and a 10 percent evaluation for left hip trochanteric bursitis, effective December 1, 2007.  In May 2009, the Veteran disagreed with the assigned ratings.  A June 2012 Decision Review Officer (DRO) rating decision assigned a separate 10 percent rating for right lower extremity radiculopathy, effective April 19, 2012, secondary to the Veteran's back disability.  A January 2014 rating decision increased the evaluation for left hip trochanteric bursitis to 20 percent disabling, effective October 24, 2013, and granted a separate 20 percent evaluation for left lower extremity radiculopathy, effective October 2013.

In the September 2013 Board decision, the claims for increased initial ratings for a back and left hip disability were remanded to obtain additional VA examinations.  Specifically, the Board ordered a VA opinion that determined the current range of motion of the lumbar spine and addressed the Veteran's reports of bilateral lower extremity radicular pain.  In addition, the Board ordered a VA examination report for the left hip that accounted for the Veteran's complaints of flare-ups and adequately addressed the degree of additional limitation of motion present due to flare-ups and other functional limitations.

An October 2013 VA spine examination report indicated the examiner reviewed the claims file and determined flexion was limited to 70 degrees flexion and extension, lateral flexion, and lateral rotation were 30 degrees or greater.  Objective evidence of pain on motion began at 70 degrees flexion and at 65 degrees flexion upon repetition.  The examiner found additional functional impairment of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, and interference with sitting, standing, and/or weight bearing; it was noted that the Veteran's pain on movement caused spasm and localized tenderness but did not result in abnormal gait or spinal contour.  The Veteran had normal muscle strength and deep tendon reflexes, decreased light touch sensation to the left lower leg and foot, positive straight leg testing with mild pain, numbness, and paresthesias to the right leg and moderate pain, numbness and paresthesias to the left leg, and intervertebral disc syndrome (IVDS) with no incapacitating episodes.  The examiner opined that the Veteran's back disability impacted her ability to work due to pain that limited her ability to bend, walk, sit or stand for prolonged periods of time, and to carry more than 15 pounds.

An October 2013 VA hip and thigh examination report found the Veteran's left hip strain resulted in flare-ups that impacted her ability to walk, bend, stoop, stand, or sit.  The examiner found left hip range of motion to be 115 degrees flexion and 5 degrees extension with no objective evidence of painful motion.  Abduction was lost beyond 10 degrees, adduction was limited such that the Veteran was unable to cross her legs, and she was able to rotate and toe-out more than 15 degrees.  Upon repetition, the Veteran's flexion decreased to 110 degrees, extension was limited to zero degrees, and she was unable to toe-out more than 15 degrees.  The examiner found functional loss and functional impairment of less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, and interference with sitting, standing, and weight bearing, with tenderness or pain to palpation, reduced strength to active movement against some resistance on flexion, abduction, and extension, but no ankylosis, malunion or nonunion of femur, flair hip joint, or leg length discrepancy.  The examiner opined that the Veteran's hip disability manifested by pain and flare-ups impacted her ability to work and that she would be limited in the ability to frequently bend, walk up or down stairs, and sit or stand for prolonged periods.

The Board finds the October 2013 VA examination reports to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2013 VA opinions demonstrate that the Veteran had functional loss and functional impairment of the back and left hip but failed to express the additional range of motion loss due to any weakened movement, excess fatigability, pain, instability, or incoordination in terms of degree.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the claims must be remanded for another VA examination.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including any VA treatment records from July 2009 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any relevant VA treatment records from July 2009 to the present.

2. Then, the Veteran should be afforded a VA examination to determine the current degree of severity of her left hip and back disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should provide a full description of any functional loss or functional limitations during flare ups and due to pain, weakness, fatigability, incoordination, and pain on movement.  The examiner is directed to express any functional loss or functional limitations in terms of the degree of additional loss of range of motion.

3. The RO or the AMC also should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






